
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 138
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 15, 2009
			Received and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		CONCURRENT RESOLUTION
		Recognizing the 40th anniversary of the
		  George Bush Intercontinental Airport in Houston, Texas.
	
	
		Whereas the George Bush Intercontinental Airport in the
			 City of Houston, Texas (referred to in this resolution as IAH),
			 was first opened for operation on June 8, 1969;
		Whereas in 1997, IAH was named in honor of the Nation’s
			 41st President, George Herbert Walker Bush, a longtime resident of Houston who,
			 as a Member of the Houston congressional delegation, was present at the 1969
			 opening of the airport;
		Whereas IAH is the largest airport in Houston, serving
			 over 43,000,000 passengers in 2008, is the 8th-largest airport in the United
			 States and the 16th-largest in the world for total passengers served;
		Whereas more than 700,000,000 people have passed through
			 IAH’s gates since its opening;
		Whereas IAH has grown to become a world-class
			 international gateway offering service to more than 109 domestic and 65 nonstop
			 international destinations in over 32 countries;
		Whereas in 1990, the City of Houston named the IAH
			 international arrivals building, now the IAH Terminal D, in honor of the
			 distinguished Congressman for the 18th District of Texas, George Thomas
			 Mickey Leland, a renowned antipoverty activist who died
			 tragically in 1989 while on a humanitarian visit to Ethiopia;
		Whereas IAH operates the largest passenger international
			 arrivals facility in the Nation and was selected by the Department of State and
			 the Department of Homeland Security as the first Model Port for
			 its efficiency in welcoming international passengers arriving in the United
			 States;
		Whereas IAH is a regional and world leader in air cargo
			 processing, consolidation, and distribution;
		Whereas IAH is a critical component of the Houston
			 economy, supporting more than 151,000 jobs and contributing over
			 $24,000,000,000 in economic benefits to the Houston region; and
		Whereas IAH serves 30 airlines and is the headquarters and
			 major hub for award-winning Continental Airlines, which is celebrating its 75th
			 anniversary in 2009: Now, therefore, be it
		
	
		That the Congress—
			(1)recognizes the
			 40th anniversary of the founding of the George Bush Intercontinental Airport;
			 and
			(2)congratulates
			 officials of the George Bush Intercontinental Airport, the Houston Airport
			 System, and the City of Houston, Texas, for the airport’s record of excellent
			 service to the citizens of Houston and the national air transportation
			 system.
			
	
		
			Passed the House of
			 Representatives October 14, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
